Filed 1/23/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 2







Randy Holkesvig, 		Plaintiff and Appellant



v.



Christine Rose Moore, 		Defendant







No. 20120356







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Lawrence E. Jahnke, Judge.



AFFIRMED.



Per Curiam.



Randy Holkesvig (on brief), self-represented, P.O. Box 82, Fargo, N.D. 58107-0082, plaintiff and appellant.



Christine R. Moore, defendant; no appearance.

Holkesvig v. Moore

No. 20120356



Per Curiam.

[¶1]	Randy Holkesvig appeals from a district court order denying his motion to vacate judgment.  We summarily affirm under N.D.R.App.P. 35.1(a)(1) and (7).  
See
 
Holkesvig v. Moore
, 2011 ND 199, 806 N.W.2d 438.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner